ORDER
PER CURIAM.
Appellant, Sharon Liebman (“Mother”), appeals from the judgment of the Circuit Court of St. Louis County, following a hearing, granting Respondent’s, Henry Liebman (“Father”), amended motion to modify the terms of the dissolution judgment pertaining to visitation and to child support, and denying Mother’s cross-motion to modify the terms of the dissolution judgment pertaining to child support. Mother claims the trial court erred in granting Father unsupervised visitation, *698ordering her to pay $1,000 in guardian ad litem (“GAL”) fees, and failing to award her attorney’s fees on appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.